Title: To John Adams from Thomas Gaskins, 14 May 1798
From: Gaskins, Thomas,Blagrove, Peter P.
To: Adams, John



14 May 1798

At a numerous meeting of the inhabitants of Northumberland county, at the Courthouse of the said county, on Monday the fourteenth day of May, 1798, being the day appointed by law for holding the court of quarter-session for the said county, to take into consideration the measures necessary to be adopted, at this most important national crisis—Col: Thomas Gaskins in the Chair—The following resolutions were agreed to by a very respectable majority:
Resolved, That it is highly necessary and expedient, at the time when a foreign nation has threatened our existence as a nation, and untruly represented us to be a divided people,—to declare our determination to support the Constitution of the United States, and the liberty and independence thereof, against all foreign nations whatever, to the utmost of our power, with our lives and fortunes.
Resolved, That a committee be appointed to prepare an address, to the government of the United States, expressive of our readiness to support the Constitution and government of the United States, with the fullest approbation, at the same time, of the measures of the Executive, towards France.
A Committee was accordingly appointed, who reported the following address; which was ordered to be forthwith transmitted to the President of the United States, the Senate and House of Representatives: The Committee consisted of the following persons; The Revd. John Seward, John Heath, Joseph Jones Monroe, Catesby Jones, and Charles Leland, esquires.
To the President, Senate and House of Representatives of the United States; the address and memorial of the citizens and inhabitants of the county of Northumberland, in the lower part of the Northern-Neck of Virginia;
“Respectfully represent, that tho’ they sincerely lament that ever a cause should have existed to have created a misunderstanding and difference between our ancient ally and these United States—with which ally we are still desirous of cultivating our former peace and friendship; and while at the same time they regret with the deepest sensibility and sorrow, that under the operation of the General Government hitherto, certain partial distinctions might have prevailed, to have given a pretext to foreign nations, and particularly France, to believe that we are a divided people, and therefore unable to support our free and happy Constitution, so long reared on our independent blood, and so become and easy prey to invasion; and while we here applaud the liberal and magnanimous policy of our Executive, by every zealous and ardent exertion to effect a reconciliation, and restoration of that harmony which once prevailed between the two nations, by their ministers of negociation, whose attempts to that end with pain we observe have been hitherto ineffectual—in the marked indignity and contempt of that government towards us, in refusing us an audience—and access to their legal and constituted authorities—we now seriously and maturely conceive that the American nation have at length arrived to that momentous crisis—when it is necessary to convince France, as well as all nations, that, like a Macedonian Phalanx, we shall again rally under one general standard of our rights and liberties, by recurring to the fundamental principles of our Revolution—united we stand, and divided we fall—;to the support of which we hereby solemnly pledge our lives and property, and all that is dear.”
The aforegoing resolutions were, when offered opposed by Joseph Jones Monroe & Catesby Jones, who also disagreed to the address, and stated their reasons at large to the meeting for so doing.
By order of the Meeting;


Tho, Gaskins, ChairmanPeter P. Blagrove, Secretary